Case 3:20-cr-20490-RHC-KGA ECF No. 35, PageID.480 Filed 03/31/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                    Plaintiff,                 CR. NO. 2:20-cr-20490
      v.                                       JUDGE: ROBERT H. CLELAND

JEREMY CONN,

                    Defendant.
                                        /

          EX-PARTE ORDER ALLOWING LAPTOP INTO PLACE OF
                           DETENTION

      Upon Defendant’s need to view electronic discovery material in the facility

housing defendant, and the Court being aware of the refusal of detention facilities to

allow a laptop into their facility without a court order;

      IT IS HEREBY ORDERED that attorney Daniel S. Dena shall be allowed to

visit defendant at his place of incarceration and enter the facility with a laptop

computer for purposes of reviewing discovery material in the above-captioned

matter.
Case 3:20-cr-20490-RHC-KGA ECF No. 35, PageID.481 Filed 03/31/21 Page 2 of 2




      IT IS FURTHER ORDERED that a private and confidential area shall be

provided for the inmate visit.



                                 s/Robert H. Cleland
                                 HONORABLE ROBERT H. CLELAND
                                 United States District Judge
Entered: March 31, 2021
